Exhibit 10.1

LEASE AGREEMENT

THIS AGREEMENT OF LEASE is made by and between ESL 200, LLC doing business at
210-A Sylvan Avenue, Englewood Cliffs, New Jersey 07632 (hereinafter referred to
as “Landlord”); and ASTA FUNDING, INC., a New Jersey Corporation, doing business
at 210 Sylvan Avenue, Suite #1, Englewood Cliffs, New Jersey 07632 (hereinafter
referred to as “Tenant”).

W I T N E S S E T H:

IN CONSIDERATION of the mutual promises and covenants herein contained, the
Landlord and Tenant agree as follows:

ARTICLE 1. DEMISED PREMISES AND TERM

1.01. The Landlord hereby leases to the Tenant the following premises, all
located in Englewood Cliffs, New Jersey 07632 and hereinafter collectively
referred to as the “Leased Premises”:

a. 10,487 sq. ft. of commercial office space on the first floor of 210 Sylvan
Avenue, designated as Suite #1;

b. 2,110 sq. ft. of commercial office space on first floor of 200 Sylvan Avenue,
designated as Suite #1;

c. 567 sq. ft. on the first floor of 200 Sylvan Avenue for use as storage space;
and

d. 428 sq. ft. on the second floor of 210 Sylvan Avenue for use as a computer
server room.

1.02. The term of the within Lease shall be for a period of five (5) years,
commencing on September 1, 2015 and ending on August 31, 2020. However, the term
of the lease for the 428 sq. ft. on the second floor of 210 Sylvan Avenue shall
commence on September 1, 2015 and end on December 31, 2015, at which time the
Lease for that space will terminate.

ARTICLE 2. RENT

2.01. The Tenant covenants and agrees to pay the Landlord as Base Rent, for and
during the term hereof, in the following manner:

$18.50 per sq. ft. for all square footage leased hereunder with the exception of
the 567 sq. ft. of storage space on the first floor of 200 Sylvan Avenue, the
rent for which shall be in the amount of $650.00 per month.

2.02. All rent installments paid herein shall be due and payable on the first
day of each month, in advance. Tenant shall have a grace period of five (5) days
in the payment of any monthly installment. Thereafter, a late charge of five
percent (5%) of the then monthly installment shall be due and payable with rent
received after the fifth of any month. Said surcharge shall be deemed additional
rent herein.

2.03 At the conclusion of the first full lease year and every lease year
thereafter, the rent for the subject premises shall be the Adjusted Base Rent as
calculated below.

The Adjusted Base Rent shall be determined by applying fluctuations in the
Consumer Price Index (CPI-W) for the New York Metropolitan Area to the Base Rent
as follows:

The Adjusted Base Rent shall be determined by multiplying the Base Rent by a
fraction, the numerator of which shall be the Consumer Price Index for the month
preceding the conclusion of the first full lease year and each lease year
thereafter, as the case may be, and the denominator of which shall be the
Consumer Price Index for the Base Date. The Base Date shall be August 2015. The
resulting sum, if greater than the Annual Rent set forth in paragraph 2.01,
shall be the Annual Base Rent payable in twelve equal monthly installments. In
no event shall the Adjusted Base Rent for any lease year be lower than the
Adjusted Base Rent for the prior lease year.



--------------------------------------------------------------------------------

ARTICLE 3. USE OF PREMISES

3.01. Tenant shall use the Leased Premises solely for office use, with the
exception of the 567 square feet of space on the first floor of 200 Sylvan
Avenue which shall be used solely for storage and the 428 sq. ft. on the second
floor of 210 Sylvan Avenue for use as a computer server room.

3.02. Tenant will not use or permit or suffer the use of the Leased Premises for
any other purpose. Any use or purpose to which the Tenant shall put the Leased
Premises shall be in compliance with all Federal, State, County, Municipal and
other regulatory authorities’ laws, ordinances, orders, rules and regulations.
No auction, fire or bankruptcy sales may be conducted in the Leased Premises
without the previous written consent of Landlord.

3.03. Tenant shall not occupy or use the Leased Premises for any purpose that
shall be deemed unlawful, disreputable or extra hazardous on account of fire or
other casualty.

ARTICLE 4. ASSIGNMENT AND SUBLETTING

4.01. The Tenant may not assign or sublet this Lease or allow a concessionaire
to utilize all or any part of the demised premises.

ARTICLE 5. MAINTENANCE OF LEASED PREMISES

5.01. Tenant shall at all times keep the Leased Premises (including maintenance
of interior entrances and glass and window moldings) and all partitions, doors,
fixtures, equipment and appurtenances thereof and therein (including lighting,
heating, air conditioning and plumbing fixtures) in good order, condition and
repair, damage by unavoidable casualty excepted, except for repairs to
structural portions of the premises, the common areas and the building heating
and air-conditioning system, which shall be the responsibility of the Landlord.
If Landlord is required to make repairs to structural portions or common
elements by reason of Tenant’s wrongful or negligent acts or omission to act,
such repairs shall be Tenant’s responsibility and Landlord may add the cost of
such repairs to the rent which shall thereafter become due.

5.02. If Tenant refuses or neglects to repair and maintain the Leased Premises
as required hereunder and to the reasonable satisfaction of Landlord as soon as
reasonably possible after written demand, Landlord may make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s
merchandise, fixtures, or other property or to Tenant’s business by reason
thereof. Upon completion thereof, Tenant shall pay Landlord’s costs for making
such repairs plus ten percent (10%) for overhead, upon presentation of bill
therefore, as additional rent. Said bill shall include interest at the prime
rate published by The Wall Street Journal or the maximum legal interest rate
permitted by New Jersey law, whichever is greater and whichever is permitted
under the New Jersey law to be charged as a maximum on said cost from the date
of completion of repairs by Landlord.

5.03. The Tenant has examined the Leased Premises and has entered into this
Lease without any representation on the part of the Landlord as to the condition
thereof. The Tenant shall take good care of the Leased Premises and shall at the
Tenant’s own costs and expense, make all repairs, including painting and
decorating, and shall maintain the Leased Premises in good condition and state
of repair, and at the end or other expiration of the term hereof, shall deliver
up the Leased Premises in good condition and state of repair, wear and tear from
reasonable use thereof, and damage by the elements not resulting from the
neglect or fault of the Tenant excepted. The Tenant shall neither encumber nor
obstruct the sidewalks, driveways, yards, entrances, hallways and stairs, but
shall keep and maintain the same in a clean condition, free from debris, trash
and refuse.

5.04. No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment apparatus and fixtures, shall be installed in
or attached, to the Leased Premises, without the written consent of the
Landlord. Tenant shall provide



--------------------------------------------------------------------------------

copies of detailed plans for all alterations, additions or improvements to be
made by the Tenant prior to the Tenant commencing any alterations, additions or
improvements. Unless otherwise provided herein, all such alterations, additions
or improvements and systems, when made, installed in or attached to the Leased
Premises, shall belong to and become the property of the Landlord and shall be
surrendered with the premises and as part thereof upon the expiration or sooner
termination of this lease, without hindrance, molestation or injury, including
but not limited to the HVAC unit in the computer server room on the second floor
of 210 Sylvan Avenue.

5.05. The Tenant shall promptly comply with all laws, ordinances, rules,
regulations, requirements and directives of the Federal, State and Municipal
Governments or Public Authorities and of all their departments, bureaus and
subdivisions, applicable to and affecting the said premises, their use and
occupancy, for the correction, prevention and abatement of nuisances, violations
or other grievances in, upon or connected with the said premises, during the
term hereof; and shall promptly comply with all orders, regulations,
requirements and directives of the Board of Fire Underwriters or similar
authority and of any insurance companies which have issued or are about to issue
policies of insurance covering the said premises and its contents, for the
prevention of fire or other casualty, damage or injury, at the Tenant’s own cost
and expense.

5.06. The Tenant agrees to replace, at the Tenant’s expense, any and all glass
that may become broken in and on the Leased Premises.

5.07. Tenant herein accepts the Leased Premises in “as is” condition without any
representation or warranty as to use or condition of the Leased Premises and
agrees to keep the Leased Premises in good condition and repair.

5.08. Tenant shall be responsible for all cleaning and refuse removal services
for the Leased Premises.

5.09. The Tenant shall not place nor allow to be placed any signs of any kind
whatsoever, upon, in or about the Leased Premises or any part thereof, except of
a design and structure and in or at such places as may be indicated and
consented to by the Landlord in writing. In case the Landlord or the Landlord’s
agents, employees or representatives shall deem it necessary to remove any such
signs in order to paint or make any repairs, alterations or improvements in or
upon said premises or any part thereof, they may be so removed, but shall be
replaced at the Landlord’s expense when the said repairs, alterations or
improvements shall have been completed. Any signs permitted by the Landlord
shall at all times conform with all municipal ordinances or other laws and
regulations applicable thereto.

5.10. The Tenant shall assume the responsibility of securing a Certificate of
Occupancy for the purposes of operating the business set forth in Article 3
hereof.

ARTICLE 6. UTILITIES

6.01. Tenant shall also be responsible for 17.8% of all electricity, gas and
water consumed within and servicing 200 Sylvan Avenue, in which a portion of the
Leased Premises is a part. Said payment shall be made in a lump sum, upon thirty
(30) days written notice from the Landlord herein, or in monthly payments, as
determined by the Landlord. The payment of said utility costs shall be deemed
additional rent. All space occupied by the Tenant in 210 Sylvan Avenue is
separately metered and Tenant shall pay all costs for utilities, including
electricity, gas and water, directly to the applicable public utility.

ARTICLE 7. CONDEMNATION

7.01. If the land and premises leased herein, or of which the Leased Premises is
a part, or any portion thereof, shall be taken under eminent domain or
condemnation proceedings, or if suit or other action shall be instituted for the
taking or condemnation thereof, or if in lieu of any formal condemnation
proceedings or actions, the Landlord shall grant an option to purchase and or
shall sell and convey the said premises or any portion thereof, to the
governmental or other public authority, agency, body or public utility, seeking
to take said land and premises or any portion thereof, then this lease, at the
option of the Landlord, shall terminate, and the term hereof shall end as of
such date as the Landlord shall fix by notice in writing; and the Tenant shall
have no claim or right to claim or be entitled to any portion



--------------------------------------------------------------------------------

of any amount which may be awarded as damages or paid as the result of such
condemnation proceedings or paid as the purchase price for such option, sale or
conveyance in lieu of formal condemnation proceedings; and all rights of the
Tenant to damages, if any, are hereby assigned to the Landlord. The Tenant
agrees to execute and deliver any instruments, at the expense of the Landlord,
as may be deemed necessary or required to expedite any condemnation proceedings
or to effectuate a proper transfer of title to such governmental or other public
authority, agency, body or public utility seeking to take or acquire the said
lands and premises or any portion thereof. The Tenant covenants and agrees to
vacate the said premises, remove all of the Tenant’s personal property therefrom
and deliver up peaceable possession thereof to the Landlord or to such other
party designated by the Landlord in the aforementioned notice. Failure by the
Tenant to comply with any provisions in this clause shall subject the Tenant to
such costs, expenses, damages and losses as the Landlord may incur by reason of
the Tenant’s breach hereof.

ARTICLE 8. MORTGAGE SUBORDINATION, ATTORNMENT

AND TENANT STATEMENTS

8.01. Within ten (10) days after request therefore by Landlord, or in the event
that upon any sale, assignment or hypothecation of the Leased Premises and/or
the land thereunder by Landlord, an offset statement, estoppel certificate or
similar document shall be required from Tenant, Tenant agrees to deliver in
recordable form a certificate to any proposed mortgagee or purchaser, or to
Landlord, certifying (if such be the case) that this Lease is in full force and
effect and that there are not defenses or offsets thereto, or stating with
specificity those claimed by Tenant, and containing such other information as
Landlord may request.

8.02. Tenant shall, in the event that any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage made by Landlord covering the Leased Premises, attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as the Landlord
under this lease.

8.03. Upon request of Landlord, Tenant will subordinate its rights hereunder to
the lien of any mortgage or mortgages, or the lien resulting from any other
method of financing or refinancing, now or hereafter in force against the land
and buildings of which the Leased Premises are a part or upon any buildings
hereafter placed upon the land of which the Leased Premises are a part, and to
all advances made or hereafter to be made upon the security thereof. This Lease
shall be subject and subordinate at all times to any ground or underlying lease
and all renewals, modifications, amendments and extensions thereof. This section
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee or other lienor.

8.04. Tenant, upon request of any party in interest, shall execute promptly such
instruments or certificates to carry out the intent of Sections 8.02 and 8.03
above as shall be requested by Landlord. Tenant hereby irrevocably appoints
Landlord as attorney-in-fact for Tenant with full power and authority to execute
and deliver in the name of Tenant any such instruments or certificates. If
fifteen days after receipt by Tenant of a written request from Landlord to
execute such instruments, Tenant shall not have executed the same, Tenant shall
be deemed to have breached this Lease, and be liable for damages, both direct
and consequential. Landlord may regain possession of the Leased Premises and
Landlord may, at its option, cancel this Lease without incurring any liability
on account thereof, and the term hereby granted is expressly limited
accordingly.

ARTICLE 9. DESTRUCTION OR DAMAGE TO LEASED PREMISES

9.01. In case of fire or other casualty, the Tenant shall give immediate notice
to the Landlord. If the Leased Premises shall be partially damaged by fire, the
elements or other casualty, the Landlord shall repair the same as speedily as
practicable, but the Tenant’s obligation to pay the rent hereunder shall not
cease. In the event the use or enjoyment of the Leased Premises is materially
damaged, there will be either an abatement or an equitable reduction in rent
from the date of such damage until such time as the Leased Premises shall be
made tenantable by the Landlord, depending on the period for which and the
extent to which the Leased Premises are not reasonably usable for the use
contained in Article 3. herein. If the damage results from the fault of Tenant,
Tenant will not be entitled to any abatement or reduction in basic rent or
additional rent to the extent such damage results from the fault of Tenant. If,
in the opinion of the Landlord, the premises be so extensively and substantially
damaged as to render them untenantable, then the rent shall cease until such
time as the Leased Premises shall be made tenantable by the Landlord. However,
if,



--------------------------------------------------------------------------------

in the opinion of the Landlord, the Leased Premises be totally destroyed or so
extensively and substantially damaged as to require practically a rebuilding
thereof, then the rent shall be paid up to the time of such destruction and then
and from thence forth this Lease shall come to an end. In no event however,
shall the provisions of this clause become effective or be applicable, if the
fire or other casualty and damage shall be the result of the carelessness,
negligence or improper conduct of the Tenant or the Tenant’s agents, employees,
guests, licensees, invitees, subtenants, assignees or successors. In such case,
the Tenant’s liability for the payment of the rent and the performance of all
the covenants, conditions and terms hereof on the Tenant’s part to be performed
shall continue and the Tenant shall be liable to the Landlord for the damage and
loss suffered by the Landlord. If the Tenant shall have been insured against any
of the risks herein covered, then the proceeds of such insurance shall be paid
over to the Landlord to the extent of the Landlord’s costs and expenses to make
the repairs hereunder, and such insurance carriers shall have no recourse
against the Landlord for reimbursement.

9.02. In the event that twenty five percent (25%) or more of the rentable area
of Landlord’s building shall be damaged or destroyed by fire or other cause,
notwithstanding that the Leased Premises may be unaffected by such fire or other
cause, Landlord shall have the right, to be exercised by notice in writing
delivered to Tenant within sixty (60) days after said occurrence, to elect to
cancel this Lease. Upon the giving of such notice to Tenant, the term of this
Lease shall expire by lapse of time upon the sixtieth (60th) day after such
notice is given and Tenant shall vacate the Leased Premises and surrender the
same to Landlord.

ARTICLE 10. DEFAULT BY TENANT

10.01. In the event of any failure of Tenant to pay any rental due hereunder
within five (5) days after the same shall be due, or any failure to perform any
other of the terms, conditions or covenants of this Lease to be observed or
performed by Tenant for more than ten (10) days after written notice of such
default shall have been mailed to Tenant, or if Tenant shall become bankrupt or
insolvent, or file any debtor proceedings, or take or have taken against Tenant
in any court pursuant to any statute either of the United States or of any State
a petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant’s property,
or if Tenant makes an assignment for the benefit of creditors, or petitions for
or enters into an arrangement, or if Tenant shall abandon said premises, or
suffer this Lease to be taken under any writ of execution, then Landlord,
besides other rights or remedies it may have, shall have the immediate right of
re-entry and may remove all persons and property from the Leased Premises and
such property may be removed and stored in a public warehouse or elsewhere at
the cost of, and for the account of, Tenant all without service of notice or
resort to legal process and without being deemed guilty of trespass, or becoming
liable for any loss or damage which may be occasioned thereby.

10.02. Should Landlord elect to re-enter, as herein provided, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, it may either terminate this Lease or it may, from time to time without
terminating this Lease, make such alterations and repairs as may be necessary in
order to relet the premises, and relet said premises or any part thereof for
such term or terms (which may be for a term extending beyond the term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable; upon each such reletting all
rentals received by the Landlord from such reletting shall be applied, first, to
the payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any costs and expenses of such reletting,
including brokerage fees and attorney’s fees and costs of such alterations and
repairs; third, to the payments of rent due and unpaid hereunder, and the
residue, if any, shall be held by the Landlord and applied in payment of future
rent as the same may become due and payable hereunder. If such rentals received
from such reletting during any month are less than that to be paid during that
month by Tenant hereunder, Tenant shall pay any such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said premises by Landlord shall be construed as an election on its
part to terminate this Lease unless a written notice of such intention be given
to Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time thereafter elect to terminate this Lease for such previous
breach. Should Landlord at any time terminate this Lease for any breach, in
addition to any other remedies it may have, it may recover from Tenant all
damages it may incur by reason of such breach, including the cost of recovering
the Leased Premises, reasonable attorney’s fees, and including the worth at the
time of such termination of the excess, if any, of the amount of rent and
charges equivalent to rent reserved in this Lease for the remainder of the
stated term over the then reasonable rental value of the Leased Premises



--------------------------------------------------------------------------------

for the remainder of the stated term, all of which amounts shall be immediately
due and payable from Tenant to Landlord. In determining the rent which would be
payable by Tenant hereunder, subsequent to default, the provisions of Article 2
shall govern.

10.03. In case suit shall be brought for recovery of possession of the Leased
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease, or because of the breach of any other covenant herein contained
on the part of Tenant to be kept or performed, and a breach shall be
established, Tenant shall pay to Landlord all expenses incurred therefore,
including reasonable attorney’s fees and costs of suit. Any such sums expended
by Landlord shall be deemed additional rent.

10.04. The parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Leased Premises, and/or any claim of injury or damage.

10.05. Tenant agrees that Landlord shall be entitled to recover the sums set
forth in Sections 10.02 and 10.03 hereof in one action, or at Landlord’s option,
in several actions, and in such latter event, Tenant hereby waives the right to
assert the rule against splitting a cause of action, or bringing all claims in
one action, as a defense thereto.

ARTICLE 11. RIGHT OF ENTRY

11.01 Landlord or Landlord’s agents shall have the right to enter the Leased
Premises at all times to examine the same, and to show them to prospective
purchasers or Tenants of the building, and to make such repairs, alterations,
improvements or additions as Landlord may deem necessary or desirable, and
Landlord shall be allowed to take all material into and upon said premises that
may be required therefor without the same constituting an eviction of Tenant in
whole or in part and the rent reserved shall in no wise abate while said
repairs, alterations, improvements, or additions are being made, by reason of
loss or interruption of business of Tenant, or otherwise. During the three
(3) months prior to the expiration of the term of this Lease or any renewal
term, Landlord may exhibit the premises to prospective Tenants or purchasers. If
Tenant shall not be personally present to open and permit an entry into said
premises, at any time, when for any reason an entry therein shall be necessary
or permissible, Landlord or Landlord’s agents may enter the same by a master
key, or may forcibly enter the same, without rendering Landlord or such agents
liable therefor, and without in any manner affecting the obligations and
covenants of this lease. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, maintenance or repair of the building or any part
thereof, except as otherwise herein specifically provided.

ARTICLE 12. NONLIABILITY OF LANDLORD

12.01 The Landlord shall not be liable for any damage or injury which may be
sustained by the Tenant or any other person, as a consequence of the failure,
breakage, leakage or obstruction of the water, plumbing, steam, sewer, waste or
soil pipes, roof, drains, leaders, gutters, valleys, downspouts or the like or
of the electrical, gas, power, conveyor, refrigeration, sprinkler, are
conditioning or heating systems, elevators or hoisting equipment; or by reason
of the elements; or resulting from the carelessness, negligence or improper
conduct on the part of any other tenant or of the Landlord or the Landlord’s or
this or any other tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors; or attributable to any interference with
interruption of or failure, beyond the control of the Landlord, of any services
to be furnished or supplied by the Landlord.

ARTICLE 13. SECURITY

13.01 Landlord acknowledges that the Landlord is holding $39,408.00 as security
for the payment of rent hereunder and the full and faithful performance by the
Tenant of the covenants and conditions on the part of the Tenant to be
performed. Said sum shall be returned to the Tenant, without interest, after the
expiration of the term hereof, provided that the Tenant has fully and faithfully
performed all such covenants and conditions and is not in arrears in rent.
During the term hereof, the Landlord may, if the landlord so elects, have
recourse to such security, to make good any default by the Tenant, in which
event the Tenant shall, on demand, promptly restore said security to its
original



--------------------------------------------------------------------------------

amount. Liability to repay said security to the Tenant shall run with the
reversion and title to said premises, whether any change in ownership thereof be
by voluntary alienation or as the result of judicial sale, foreclosure or other
proceedings, or the exercise or a right of taking or entry by any mortgagee. The
Landlord shall assign or transfer said security, for the benefit of the Tenant,
to any subsequent owner or holder of the reversion or title to said premises, in
which case the assignee shall become liable for the repayment thereof as herein
provided, and the assignor shall be deemed to be released by the Tenant from all
liability to return such security. This provision shall be applicable to every
alienation or change in title and shall in no wise be deemed to permit the
Landlord to retain the security after termination of the Landlord’s ownership of
the reversion of title. The Tenant shall not mortgage, encumber or assign said
security without the written consent of the Landlord.

Notwithstanding the above, the Tenant acknowledges that the security deposit
held by the Landlord shall equal two current monthly installments during the
term of the Lease or any renewal.

ARTICLE 14. WAIVER OF SUBROGATION

14.01. The Tenant waives all rights of recovery against the Landlord or
Landlord’s agents, employees or other representatives, for any loss, damages or
injury of any nature whatsoever to property or persons for which the Tenant is
insured. The Tenant shall obtain from the Tenant’s insurance carrier and will
deliver to the Landlord, waivers of the subrogation rights under the respective
policies.

ARTICLE 15. INSURANCE AND INDEMNITY

15.01 Tenant shall maintain at its own cost and expense, fire and extended
coverage, vandalism, malicious mischief and special extended coverage insurance
in an amount adequate to cover the cost of replacement of all decorations and
leasehold improvements by Tenant in the demised premises, in the event of a loss
as well as the cost of replacement of all fixtures and contents therein.
Additionally, Tenant shall maintain at its own cost and expense, comprehensive
public liability insurance relating to the demised premises and its
appurtenances on all occurrences with minimum limits of liability in the amount
of $5,000,000.00 for bodily injury or death with respect to any one accident,
and $3,000,000.00 with respect to damage to property. The above-mentioned
insurance policies shall name the Landlord as additional named insured thereon.
Proof of such insurance shall be provided to the landlord prior to the Tenant
taking possession of the leased Premises.

15.02. Tenant shall indemnify Landlord and save it harmless from suits, actions,
damages, liability and expense and provide Landlord with a defense in connection
with loss of life, bodily or personal injury or property damage arising from or
out of the use or occupancy of the demised premises or any part thereof,
including common areas within the building of which the demised premises is a
part, or occasioned wholly or in part by any act or omission of Tenant, its
agents, contractors, employees, servants, invitees, licensees or
concessionaires.

15.03. Tenant shall store its property in and shall occupy the Leased Premises
at its own risk.

15.04. Landlord shall not be responsible or liable at any time for any loss or
damage to Tenant’s merchandise, equipment, fixtures or other personal property
of Tenant or to Tenant’s business.

15.05. Landlord shall not be responsible or liable to Tenant or those claiming
through Tenant for any loss or damage to either the person or property of Tenant
that may be occasioned by or through the acts or omissions of persons occupying
adjacent, connecting or adjoining premises.

15.06 Landlord shall not be responsible or liable to Tenant for any injury or
loss caused be, or resulting from, but not limited to, bursting, breakage or
from leakage, steam or snow or ice, running, backing up, seepage, or the
overflow of water or sewerage from any part of the said premises.



--------------------------------------------------------------------------------

ARTICLE 16. MISCELLANEOUS PROVISIONS

16.01. If the Tenant shall fail or refuse to comply with and perform any
conditions and covenants of the within lease, the Landlord may, if the Landlord
so elects, carry out and perform such conditions and covenants, at the cost and
expense of the Tenant, and the said cost and expense shall be payable on demand,
or at the option of the Landlord shall be added to the installment of rent due
immediately but in no case later than one month after such demand, whichever
occurs sooner, and shall be due and payable as such. This remedy shall be in
addition to such other remedies as the Landlord may have hereunder by reason of
the breach by the Tenant of any of the covenants and conditions in this lease
contained.

Notwithstanding the above, and excepting an event of monetary default by the
Tenant, the Landlord shall give the Tenant ten (10) days notice to cure any
default in this subject Lease or comply with and perform any conditions and
covenants within the same. Should the Tenant undertake to cure a default or
perform a term and condition after notification by Landlord, the time period
shall be reasonably extended to allow resolution of the Lease term or condition
subject to due diligence being exercised by the Tenant herein. It is further
understood and agreed that the notification provision herein shall not apply for
nonpayment of rent, additional rent and/or operating expenses assessed against
the Tenant herein.

16.02. The Tenant herein shall be permitted upon termination of the within Lease
Agreement, to remove its equipment, fixtures, goods and other property provided
that the same can be removed without damage or injury to the demised premises,
and subject to other provisions to the contrary in the within Lease. Any
equipment, fixtures, goods or other property of the Tenant, not removed by the
Tenant upon the termination of this lease, or upon any quitting, vacating or
abandonment of the premises by the Tenant, or upon the Tenant’s eviction, shall
be considered as abandoned and the Landlord shall have the right, without any
notice to the Tenant, to sell or otherwise dispose of the same, at the expense
of the Tenant, and shall not be accountable to the Tenant for any part of the
proceeds of such sale, if any.

16.03. This lease and the obligation of the Tenant to pay the rent hereunder and
to comply with the covenants and conditions hereof, shall not be affected,
curtailed, impaired or excused because of the Landlord’s inability to supply any
service or material provided for herein, by reason of negotiations for the
adjustment of any fire or other casualty loss or other labor trouble or for any
cause beyond the control of the Landlord.

16.04. The terms, conditions, covenants and provisions of this Lease shall be
deemed to be severable. If any clause or provision herein contained shall be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect.

16.05. All notices required under the terms of this Lease shall be given and
shall be complete by mailing such notices by certified or registered mail,
return receipt requested, to the address of the parties as shown at the head of
this lease, or to such other address as may be designated in writing, which
notice of change of address shall be given in the same manner.

16.06. The Landlord covenants and represents that the Landlord is the owner of
the premises herein leased and has the right and authority to enter into,
execute and deliver this Lease; and does further covenant that the Tenant on
paying the rent and performing the conditions and covenants herein contained,
shall and may peaceably and quietly have, hold and enjoy the Leased Premises for
the term aforementioned.

16.07. This Lease contains the entire contract between the parties. No
representative, agent or employee of the Landlord has been authorized to make
any representations or promises with reference to the within letting or to vary,
alter or modify the terms hereof. No additions, changes or modifications,
renewals or extensions hereof, shall be binding unless reduced to writing and
signed by the Landlord and the Tenant.

16.08. The various rights, remedies, options and elections of the Landlord,
expressed herein, are cumulative, and the failure of the Landlord to enforce
strict performance by the Tenant of the conditions and covenants of this lease
or to exercise any election or option or to resort to have recourse to any
remedy herein conferred or the acceptance by the Landlord of any installment of
rent after any breach by the Tenant, in any one or more instances, shall not be
construed or deemed to be a waiver or a relinquishment for the future by the
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.



--------------------------------------------------------------------------------

16.09. Tenant hereby knowingly, voluntarily, and intentionally waives any right
it may have to a trial by jury in respect to any litigation (including but not
limited to any claims, cross-claims, or third party claims) arising out of,
under, or in connection with this Lease, the Premises, the building or the
property, or the transactions contemplated herein.

16.10. The article and section headings of this Lease are for convenience only
and will not limit or define the meaning or content hereof. All pronouns and any
variations thereof will be deemed to refer to the masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

16.11. This Lease will be construed and enforced in accordance with the laws of
the State of New Jersey and any actions or claims related to this Lease shall be
venued in the Superior Court of New jersey, Bergen County.

16.12. Landlord covenants and agrees that Tenant, upon paying the basic rent and
additional rent reserved, and performing and observing the covenants, conditions
and agreements upon the part of Tenant to be performed and observed, will and
may peaceably hold and enjoy the Premises during the Term, without any
interruption or disturbance from Landlord, or any party or entity holding an
interest in the Property by, through or under Landlord.

16.13. The covenants, agreements, terms, provisions and conditions of this Lease
will bind and inure to the benefit of the respective heirs, distributees,
executors, administrators, successors, assigns and legal representatives of the
parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, but nothing herein contained will be
construed to give Tenant the right to assign this Lease (other than as provided
in Article 4). The covenants and obligations on the part of Landlord under this
Lease will not be binding upon the Landlord herein named with respect to matters
arising during any period subsequent to the transfer of its interest in the
Property, by operation of law or otherwise, and in the event of such transfer or
any subsequent transfer Tenant agrees to look solely to the transferee for the
performance of Landlord’s covenants and obligations, but only if such transferee
has assumed such obligations, and then only with respect to matters arising or
continuing during the period beginning with such transfer and ending with a
subsequent transfer of such interest.

16.14. The failure of Landlord to seek redress for violation of, or to insist
upon the strict performance of any covenant, agreement, term, provision or
condition of this Lease or of any of Landlord’s rules and regulations will not
constitute a waiver thereof and Landlord will have all remedies provided herein
and by applicable law with respect to any continuing or subsequent act, which
would have originally constituted a default by Tenant. The receipt by Landlord
of basic rent or additional rent with knowledge of the breach of any covenant,
agreement, term, provision or condition of this Lease will not be deemed a
waiver of such breach. The failure of Landlord to bill or collect rent in a
timely fashion will not be construed as a waiver of Landlord’s right to collect
rent at any time during the Term or any time thereafter.

16.15. This Lease contains the entire agreement between Landlord and Tenant, and
any agreement made between Landlord and Tenant after the date of this Lease will
be ineffective to change, modify, waive, release, discharge, terminate or effect
a surrender or abandonment of this Lease, in whole or in part, unless such
agreement is in writing and signed by Landlord and Tenant.

16.16. No agreement to accept surrender of the Leased Premises will be valid
unless in writing and signed by the Landlord. No employee of Landlord or of
Landlord’s agents will have any power to accept the keys to the Leased Premises
prior to the termination of the Lease. The delivery of keys to any employee of
Landlord or of Landlord’s agents will not operate as a termination of the Lease
or a surrender of the Leased Premises. In the event Tenant at any time desires
to have Landlord sublet the Leased Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive the keys for such purposes without
releasing Tenant from any of the obligations under this Lease.

16.17. It is agreed between the parties that this Lease will be of no force and
effect whatsoever unless it has been executed by Landlord and Tenant.



--------------------------------------------------------------------------------

16.18. Tenant covenants not to place this Lease on record. At the request of
Landlord, Tenant will execute a memorandum of lease for recording purposes
containing references to such provisions of this Lease as Landlord, in its sole
discretion, deems necessary.

16.19. If any provision of this Lease or any application thereof to any person
or circumstance will be determined to be invalid or unenforceable, the remaining
provisions of this Lease or the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable will
not be affected thereby and will be valid and enforceable to the fullest extent
permitted by law.

16.20. Tenant agrees that neither Landlord, nor any broker, Landlord’s agent,
employee or representative of Landlord nor any other party has made, and Tenant
does not rely on, any representations, warranties or promises with respect to
the Premises, the building, the property or this Lease, including, without
limitation, with respect to the physical condition of the Leased Premises, its
quality of construction, income to be derived therefrom, workmanship,
merchantability or fitness for any particular use or purpose, except as
expressly provided in this Lease.

ARTICLE 17. ENVIRONMENTAL CONDITIONS

17.01. A. (1) Notwithstanding anything in this Lease to the contrary and without
limiting the generality of any other provision, Tenant agrees that it shall, at
its sole cost and expense, fulfill, observe and comply with all of the terms and
provisions of the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.
(“ISRA”), as the same may be amended from time to time and all rules,
regulations, ordinances, opinions, orders and directives issued or promulgated
pursuant to or in connection with said Acts by the Department of Environmental
Protection and Energy (“DEPE”) or any subdivision or bureau thereof or any other
governmental or quasi-governmental agency, authority or body having
jurisdiction. Said Acts and all of said rules, regulations, ordinances,
opinions, orders and directives are hereinafter in this Article collectively
referred to as “IRSA”. Tenant shall commence application to ISRA no later than
six (6) months prior to termination of Lease or any renewals of this Lease if
there is a disruption in operations.

(2) Without limiting the foregoing, upon the Landlord’s request therefor, and in
all events no later than sixty (60) days prior to “closing, termination or
transferring operations” (as said term is defined in ISRA) of all or any portion
of the Premises, Tenant, at its sole cost and expense, shall provide Landlord
with a true copy of:

(i) An opinion letter from DEPE (or such other agency or body as shall then have
jurisdiction over ISRA matters) in a form satisfactory to Landlord’s counsel,
stating that ISRA does not then apply to Tenant, Tenant’s use and occupancy of
the Premises and said closing, terminating or transferring of operations; or

(ii) A Negative Declaration (as said term is defined in ISRA) duly approved by
DEPE or such other agency or body as shall then have jurisdiction over ISRA
matters; or

(iii) A Cleanup Plan (as said term is defined in ISRA) duly approved by DEPE or
such other agency or body as shall then have jurisdiction over ISRA matters; or

(iv) Any and all supporting documents and affidavits involved in obtaining (i),
(ii) or (iii).

Nothing in this Paragraph (2) shall be construed as limiting Tenant’s obligation
to otherwise comply with ISRA.

(3) In the event Tenant complies with Paragraph (2) above, by obtaining and
approved Cleanup Plan, Tenant agrees that it shall, at its sole cost and
expense:

(i) Post any financial guarantee or other bond required to secure implementation
and completion of said Cleanup Plan; and

(ii) Provide any standby trust required by DEPE; and

(iii) Properly implement and prosecute to completion said Cleanup Plan, in
accordance with the schedules contained in said Cleanup Plan or as may be
otherwise ordered or directly by DEPE or such other agency or body as shall have
jurisdiction over said Cleanup Plan. Tenant expressly understands and
acknowledges that Tenant’s compliance with the provisions of this Paragraph may
require Tenant to expend



--------------------------------------------------------------------------------

funds or do acts after the expiration or termination of the term of this Lease.
Tenant agrees that it shall expend such funds and do such acts and Tenant shall
not be excused therefrom even though the term of this Lease shall have
previously expired or been terminated.

(4) Within ten (10) days after written request by the Landlord or any mortgagee
or ground of Landlord, and in any event on each anniversary of the Commencement
Date hereof, Tenant at no expense to landlord, shall deliver to Landlord or
Landlord’s mortgage or ground lessor, as the case may be, a duly executed and
acknowledged affidavit of Tenant’s chief executive officer certifying:

(i) The proper four digit Standard Industrial Classification number relating to
Tenant’s then current use or uses of the premises (said Standard Industrial
Classification number to be obtained by reference to the then current Standard
Industrial Classification Manual prepared and published by the Executive Office
of the President, Office of Management and Budget or the successor to such
publication) is the same as the SIC Number represented herein; and

(ii) That Tenant’s then current use or uses of the Premises does not involve the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of hazardous substances or wastes (as hazardous substances and
hazardous wastes are defined in ISRA) on site, above ground or below ground (all
of the foregoing being hereinafter collectively referred to as the Presence of
Hazardous Substance);

(iii) All information requested by Landlord which may be necessary for Landlord
to prepare any submissions that the DEPE may require the Landlord to furnish.

(5) Without limiting the foregoing, Tenant agrees:

(i) At its sole cost and expense, to promptly discharge and remove any lien or
other encumbrance against the Premises or any other property owned or controlled
in whole or in part by Landlord which is utilized by Tenant arising out of ISRA
and Tenant’s failure to comply with this Article or any environmental law or
regulation; and

(ii) To indemnify and hold Landlord harmless from and against any and all
liability, penalties, losses, expenses, damages, costs, claims, causes of
action, judgements an/or the like, or whatever nature, including but not limited
to attorney’s fees and other costs of litigation or preparation therefor,
arising out of or on connection with Tenant’s failure or inability to observe or
comply with IRSA and/or the provisions of this Article or any environmental law
or regulation of the local municipality, county government, State Agency or
Federal government or a division thereof.

ARTICLE 18. REAL ESTATE BROKER

18.01. Landlord and Tenant represent to each other that the parties have not
dealt with any real estate broker with reference to the negotiation of the
within Lease Agreement. Each party will indemnify, defend and hold the other
harmless from any and all claims for any brokerage commissions or other
compensation asserted by any real estate broker in connection with this Lease,
allegedly based upon any act of the indemnifying party, and for the indemnified
party’s expenses (including, without limitation, reasonable attorneys’ fees)
related thereto.

ARTICLE 19. HOLDING OVER

19.01. In the event that Tenant, without Landlord’s consent, remains in
occupancy of the Leased Premises for any period beyond the expiration of the
Term, such occupancy will be deemed to be a month-to-month tenancy at a monthly
rental equal to one and one-half (1.5) times the sum of the basic rent and any
additional rent payable for the last month of the Term, subject to all the other
provisions of this Lease prevailing prior to such expiration; and in such event
the acceptance of basic rent or additional rent by Landlord will not be deemed
to create a new or additional tenancy. Tenant agrees that it will indemnify and
save Landlord harmless against all costs (including reasonable attorneys’ fees),
claims, loss or liability resulting from delay by Tenant in surrendering the
Leased Premises when required under this Lease, including without limitation,
any claims made by any succeeding tenant founded on such delay.



--------------------------------------------------------------------------------

ARTICLE 20. PARKING

20.01. The Tenant shall have the right to 72 general parking spaces and 8
reserved parking spaces.

ARTICLE 21. LANDLORD’S WORK

21.01. The Landlord will install an additional toilet in the existing women’s
bathroom on the first floor of 210 Sylvan Avenue.

ARTICLE 22. AUTHORITY OF AGENT

22.01 The undersigned affirm and represent that they have the right and
authority to enter into this Lease on behalf of the Landlord and Tenant. This
representation is a material representation and neither party shall assert the
lack of authority of any individual executing this Lease as a defense in any
action brought by either party with respect to the enforcement or interpretation
of the terms and conditions of this Lease.

 

  ESL 200, LLC, Landlord Dated: 10/27/15     By:  

/s/ Jae R. Lee

    Jae R. Lee     Owner   ASTA FUNDING, INC.., Tenant Dated: 10/27/15   By:  

/s/ Robert J. Michel

    Robert J. Michel     Chief Financial Officer and Secretary